Case 3:21-cv-15031-ZNQ-TJB

 

Document 14 Filed 09/21/21 Page 1 of 4 PagelD: 140

U.S. Department of Justice

 

United States Attorney’s Office
District of New Jersey

U.S. Mail: 970 Broad Street 7" Floor

Newark, New Jersey 07102

Telephone: (973) 645-2700

BY ECF

Hon. Zahid N. Quraishi
United States District Judge
United States District Court
402 E. State Street

Trenton, New Jersey
08608

Civil Rights Division

U.S, Mail:

Telephone:

Office of the Assistant Attorney General
950 Pennsylvania Avenue, NW- RFK
Washington, DC 20530

(202) 314-2151

September 20, 2021

Re: United States v. State of New Jersey, et al. (21-cv-15031)

Dear Judge Quraishi:

At the request of Monitor Jane Parnell, and pursuant to paragraph 114 of the Settlement
Agreement and Consent Decree, see ECF No. 12, the parties jointly submit the Monitor’s
proposed budget to the Court for its approval. Counsel for Defendants has reviewed and
consents to this submission to the Court.

/s/ Kerry Dean
Kerry Dean

Acting Special Counsel
Special Litigation Section
Civil Rights Division

Enclosure

ce: Matthew Boxer, Esq.

Respectfully Submitted,

{s/ Michael E. Campion
Michael E. Campion

Assistant U.S. Attorney
Chief, Civil Rights Unit

U.S. Attorney’s Office

Rachel Moseson Dikovics, Esq.
Case 3:21-cv-15031-ZNQ-TJB Document 14 Filed 09/21/21 Page 2 of 4 PagelD: 141

 

Proposed : Monitoring Budget

This is an estimated budget for time and travel costs. All reimbursements for.trave! will be based. on
actual costs. The monitor will make every effort to.obtain the Federal per diem for hotel rates.
Reimbursements for professional fees of $200 per hour are based on actual hours worked and all invoices
will include.a detailed account of hours and work provided.

 

 

 

 

 

Work at
. oe Site Visit Supplemental Total All
Date/ Monitoring Activity Site Visits Fee-$200/hour Home Fee-$200/hour PP : we
#Hours Assistance Activity Costs
#Hours
Description Description Hours Total Cost Hours Total Cost Cost Total
Aug. 2021 -Work at Home-
Develop document requests,
schedule on-site visits, emails, 2 $2,400.00 $2,400.00
phone calls, develop budget,
review Settlement agreement
Est. 12 hours
Sept 21 -Work at Home-
Document review
(familiarizing myself with 80 $16,000.00 $16,000.00

NJDOC/Edna Mahan}, develop
monitoring tools, phone calls,
etc. Est. 80 hours/month

 

 

 

 

 

 

 

 

 
Case 3:21-cv-15031-ZNQ-TJB Document 14 Filed 09/21/21 Page 3 of 4 PagelD: 142

 

October 2021 - two site visits:
4/days/3 nights &
4/days/4nights. Travel
Expenses: Airfare: $800.
Hotel: $1050. Meals $420.00
Parking/travel to/from airport:
$210.00 Rental Car/gas:
$700.00. Note: will bill actual
costs

Days on-site: October
4-7 and October 25 -
29

72

$17,580.00

$17,580.00

 

Also in October, 2021 - Work
at Home: Reviewing
documents/documenting
onsite visit

50

$10,000.00

$10,000.00

 

November/December 2021 -
Work at home. Document
review (continuing to
familiarize myself with
NJDOC/Edna Mahan), phone
calls, emails, compliance
assessment. Est. 60
hours/month

120

$24,000.00

$24,000.00

 

 

January, February, March
2022 - Work at home.
Document review, phone calls,
emails, compliance
assessment. Est. 50
hours/month

 

 

 

 

150

 

$30,000.00

 

 

$30,000.00

 

 
Case 3:21-cv-15031-ZNQ-TJB Document 14 Filed 09/21/21 Page 4 of 4 PagelD: 143

 

April, 2022 - On-site Visit — 6
days/5 nights (including
travel). Expenses: Airfare -
$500.00 Hotel: $750.00
Meals: $360.00
Parking/Travel to/from
Airport: $180.00, Rental
car/gas: $450.00 Total:
$2240.00 Will bill actual
expenses

On Site Visit - 6
days/5 nights

48

$9,600.00

$11,840.00

 

Also in April, 2022 - Work at
home - Draft Report
Preparation Est 64 hours

64

$12,800.00

$12,800.00

 

May, 2022 - Work at home -
Final Report preparation (after
receiving comments). Est 32
hours AND document review,
phone calls, emails,
compliance assessment Est 40
hours. Total hours for May =
72

72

$14,400.00

$14,000.00

 

June & July, 2022 - Work at
Home. Work at home.
Document review, phone calls,
emails, compliance
assessment. Est. 50
hours/month

100

$20,000.00

$20,000.00

 

$125.00/hour

 

 

Outside Assistance-Clerical,
Other Correctional
Consultants, Editor (as
needed), Rates vary. Average

 

 

 

80

$16,000.00

 

 

 

 

 

 

 

$145,600.00

Approved. So Ordered this 21st day of

 

$10,000.00 $26,000.00

 

 

$10,000.00

 

September, 2021.

ZAHID QAQURAISHI, U.S.D.J.

 
